Case 1:19-cv-04137-KAM-PK Document 19 Filed 07/30/19 Page 1 of 2 PageID #: 295



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION              )
                                                )
      Plaintiff,                                )
                                                )
vs.                                             )
                                                )               Case No.: 19-CV-4137 (KAM)
MICHAEL J. BLACK                                )
                                                )
      Defendant.                                )
________________________________________________)

                      UNOPPOSED MOTION FOR COUNSEL TO MAKE
                     A LIMITED ENTRY OF APPEARANCE AND FOR AN
                   EXTENSION OF THE TEMPORARY RESTRAINING ORDER

          Defendant Michael J. Black, by and through counsel, Dickinson Wright PLLC, hereby

respectfully moves that: (a) Seth Waxman be admitted as counsel of record in this case for the

limited purpose of seeking an extension of the temporary restraining order (“TRO”); and (b) the

Court extend the terms of the TRO for an additional two weeks through August 14, 2019. The

government informed the undersigned that it has no objection to these requests. In support of these

motions, Mr. Black states:

          1.    Dickinson Wright is working with Mr. Black to be retained in this matter. Due to

the Court’s TRO, freezing certain of Mr. Black’s assets, it has been necessary for Mr. Black to be

the beneficiary of untainted funds to pay for his defense in this matter. While Mr. Black expects

resolution in the coming days, the necessary steps will not be completed prior to the preliminary

injunction hearing currently scheduled for July 31, 2019. As a result, Mr. Black respectfully moves

this Court to admit Seth Waxman for the limited purpose of seeking the TRO extension requested

herein.
Case 1:19-cv-04137-KAM-PK Document 19 Filed 07/30/19 Page 2 of 2 PageID #: 296



       2.      Pursuant to FRCP 65(b)(2), Mr. Black (i.e., the adverse party) consents to a two-

week extension of the TRO to allow Mr. Black to engage Dickinson Wright fully in this matter.

Doing so would enable Dickinson Wright to receive compensation for its professional legal

services, properly prepare for the preliminary injunction hearing, and take other steps necessary to

effectively represent Mr. Black.

       3.      Securities and Exchange Commission (“SEC”) Counsel Kathleen Shields

represented to the undersigned that the government has no objection to the requested two-week

extension.

       For these reasons, Mr. Black respectfully requests that: (a) Seth Waxman be admitted to

this case for the limited purpose described herein; (b) and that the Court find good cause to extend

the terms of the TRO for two weeks through August 14, 2019.



Dated this 30th day of July 2019.             Respectfully submitted,



                                              ________/s/______________
                                              Dickinson Wright PLLC
                                              Seth Waxman (NY Bar # 4324638)
                                              1825 I Street, N.W., Suite 900
                                              Washington, DC 20006
                                              (202) 466-5956
                                              swaxman@dickinsonwright.com




                                                 2
